In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-502 CR

____________________


ROOSEVELT ALLEN A/K/A ROOSEVELT ALLEN, JR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 07-00816




MEMORANDUM OPINION

	On September 10, 2007, the trial court sentenced Roosevelt Allen a/k/a Roosevelt
Allen, Jr. on a conviction for possession of a controlled substance with sequenced prior
felony convictions.  Allen filed a notice of appeal on October 1, 2007.  The trial court entered
a certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
district clerk has provided the trial court's certification to the Court of Appeals.
	On October 10, 2007, we notified the parties that we would dismiss the appeal  unless
the trial court filed an amended certification within thirty days of the date of the notice and
made it a part of the appellate record.  See Tex. R. App. P. 37.1.  The trial court has not
supplemented the record with an amended certification.
	Because the record does not contain a certification that shows the defendant has the
right of appeal, we must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	

  
								STEVE McKEITHEN
								        Chief Justice
 

Opinion Delivered November 28, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.